Case 1:20-cv-00221-RBJ-STV Document 67 Filed 04/13/21 USDC Colorado Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

  Civil Action Number 1:20-cv-00221—RBJ-STV

  RALPH E. MACHESKY,
       Plaintiff,

  v.

  NATIONAL CONSUMER TELECOM & UTILITIES
  EXCHANGE, INC., and EQUIFAX INFORMATION
  SERVICES, LLC,
       Defendants.

  ______________________________________________________________________________
        NOTICE OF SETTLEMENT BETWEEN PLAINTIFF AND DEFENDANTS
  ______________________________________________________________________________


         PLEASE TAKE NOTICE that Plaintiff files this notice of settlement pursuant to

  D.C.COLO.LCivR 40.2(b). The parties have reached an agreement on all material terms required

  to settle all of Plaintiff’s claims against Defendants National Consumer Telecom & Utilities

  Exchange, Inc. and Equifax Information Services, LLC pending in this action.

         The parties anticipate that the performance of the terms of the settlement agreement will

  be completed within thirty (30) days of the date of this notice, at which time, the parties shall file

  a Stipulation for Dismissal of the claims asserted against National Consumer Telecom & Utilities

  Exchange, Inc. and Equifax Information Services, LLC.
Case 1:20-cv-00221-RBJ-STV Document 67 Filed 04/13/21 USDC Colorado Page 2 of 2




  Dated: April 13, 2021                             Respectfully submitted,

                                                    By: /s/ Matthew R. Osborne
                                                    Matthew R. Osborne, P.C.
                                                    11178 Huron Street, Suite 7
                                                    Northglenn, CO 80234
                                                    matt@mrosbornelawpc.com
                                                    303-759-7018

                                                    Attorney for Plaintiff




                                   CERTIFICATE OF SERVICE

  I certify that on 04/13/2021, I filed a true and correct copy of the foregoing Notice of Settlement
  via the Court's CM/ECF system, which will automatically send notice to:

  All counsel of record.

                                                                                       s/ Mike Nobel
